Citation Nr: 0310043	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an original compensable evaluation for 
right knee strain with stress fracture.

2.  Entitlement to a compensable evaluation for left knee 
strain with stress fracture.

3.  Entitlement to an increased evaluation for degenerative 
disc disease, degenerative joint disease, and lumbosacral 
strain currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from March 1986 to 
June 1986.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 1998 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in New Orleans, Louisiana.  

The June 1998 rating decision granted service connection for 
the right knee strain with fracture, and assigned an initial 
non-compensable evaluation, increased the veteran's back 
disability to 10 percent, and continued the noncompensable 
evaluation for left knee strain with fractures.  In an 
October 2000 rating decision, the RO recharacterized the 
veteran's back disability as degenerative disc disease, 
degenerative joint disease of the lumbar spine with 
lumbsosacral strain and assigned a 60 percent evaluation.  
 

REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.  In pertinent part, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
provisions of the VCAA apply to all claims for VA benefits.  
In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran has indicated that she has been hospitalized on 
many occasions both prior to and subsequent to her October 
2000 back surgery which have interfered with her employment.  
The veteran has also stated that she has applied for 
disability benefits from the Social Security Administration 
(SSA).  These records do not appear to be of record.  

In the October 2000 rating decision, the RO awarded a 60 
percent evaluation for degenerative disc disease, 
degenerative joint disease, and lumbosacral strain, and found 
that this represented a full grant of benefits sought on 
appeal.  However, the veteran contended that her back 
disability should be rated as 100 percent disabling.  
Additionally, the Board notes that the regulations governing 
Diagnostic Code 5293 for intervertebral disc syndrome were 
revised effective on September 23, 2002.  As the veteran is 
service-connected for degenerative disc disease, degenerative 
joint disease, and lumbosacral strain currently evaluated as 
60 percent disabling under Diagnostic Code 5295 for 
lumbosacral strain, with a notation of Diagnostic Code 5293 
for intervertebral disc syndrome, these amendments must be 
considered and applied.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the RO has not had the opportunity to review the 
veteran's claim in conjunction with the new legislation.  

At the most recent examination in August 2001, there were no 
diagnostic findings associated either of the veteran's 
service-connected knee disabilities, to include range of 
motion studies or x-rays.  The Board notes that the examiner 
did not indicate which knee resulted in the additional 10 
percent disability.  Under VCAA, VA's duty to assist the 
veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.

As the Board received additional evidence and VA's duties to 
notify and assist a claimant, as redefined in the VCAA, have 
not been fulfilled, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
ask her to identify all hospitalization 
records both prior and subsequent to her 
October 2000 surgery.  These records 
should be obtained and associated with 
the claims folder.

2.  The RO should ask the veteran whether 
she was ever awarded Social Security 
Administration (SSA) disability benefits 
during her lifetime.  If so, the RO 
should obtain copies of all medical and 
other records considered by the SSA in 
awarding benefits, along with copies of 
all SSA decisions.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her back, and 
bilateral knee disabilities since June 
1999, to include any identified 
hospitalization records.  After securing 
the necessary release, the RO should 
obtain these records.

4.  Obtain records from the New Orleans, 
VAMC during the period of June 1999 to 
the present.  The RO should document in 
the negative if any records are 
unavailable.  

5.  After completion of  #1-4 above, 
schedule the veteran for a VA orthopedic 
and neurological examination to determine 
the nature and extent of her back and 
knee disorders.  The veteran's claims 
file should be made available to the 
examiner, and the examiner is requested 
to review the claims file in conjunction 
with the examination.  The examiner 
should provide ranges of motion of the 
lumbar spine, and knees.  The examiner 
should address the evidence of pain, 
weakened movement, excess fatigability, 
or incoordination and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

6.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

7.  Thereafter, the RO should readjudicate 
the veteran's claims to include 
consideration of the new criteria for 
intervertebral disc syndrome per Karnas 
and Fenderson, supra.  If the benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC should also address 
whether the veteran's claim should be 
submitted to the Chief Benefits Director 
or the Director, VA Compensation and 
Pension Service for assignment of an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2002).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	CHERYL L. MASON
Acting Veterans' Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


